The case is before the court on motion by the defendant to set aside the verdict rendered in favor of the plaintiff. No questions of law are raised and the issue is *565whether there was sufficient evidence to warrant the jury in finding the existence of agency on the part of one Ames and one Allen so as to charge the principal defendant for goods sold and delivered by the plaintiff.
After a careful examination of the record the court is of opinion that there is sufficient evidence upon which to base the verdict of the jury, and the entry must be: Motion overruled. Charles T. Smalley, for plaintiff. Frank B. Miller, for defendant.